DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the communication filed on May 25, 2022.
3.	Claims 1-5 have been cancelled.
4.	New claims 21-25 have been added.
5.	Claims 6-25 are currently pending and are considered below.

Information Disclosure Statement

6.	The information disclosure statement (IDS) submitted on 05/25/2022;05/25/2022; and 07/01/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 6-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 6 (a method) recites managing of multimedia assets; receiving an assignment of multimedia assets relating to displays in one or more site plans; receiving metadata to associate with multimedia assets; receiving of personalized interest data for a visitor to a non-profit venue, including data selected from among visitor-provided preference data, passively-collected visitor interaction data, and visitor route data; receiving personalized interest data for a plurality of visitors to non-profit venues relating to multiple non-profit venues for each visitor; analyzing the metadata and the personalized interest data for the plurality of visitors; and generating a plurality of generic visitor profiles and a corresponding plurality of selection or sequence of non-profit venue location recommendations.  These recited limitations fall within the “Certain Methods of   Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims at best would use a computer, management interface for performing the management of multimedia assets, as such the use of a computer and management interface and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 2106.05(f). The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits in practicing the abstract idea. The claims are directed to an abstract idea.
The additional elements merely provide a general linking to a particular technological environment or field of use. However, executing a machine learning component to generate an output based on input data is merely directed to the abstract concept of the manipulation of data and make use of computers only as tools, rather than provide a specific improvement on a computer-related technology. Furthermore the execution of machine learning is a well- understood, routine, and conventional as this is merely organizing certain human activity as discussed in Electric Power Group (collecting information, analyzing it, and displaying certain results of the collected and analysis), Maucorps (using an algorithm for determining the optimal number of visits), Digitech (organizing and manipulating information through mathematical correlations). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of providing an interface and receiving personalized interest data amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.
As for dependent claims 7-20, these claims recite limitations that further define the abstract idea noted in claim 6.  Therefore, they are considered patent ineligible for the reason given above.
The dependent claims further define additional step such as providing, collecting, assigning and selecting that are also “Certain Methods of Organizing Human Activity”.  Therefore, alone or in combination with the claims from which they depend, the dependent claims will not transform the patent-ineligible invention into a patent-eligible invention.

Claim Rejections - 35 USC § 103

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 6, 10-11, 15 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sahadi (U.S. Pub. No. 2019/0095454) in view of White (U.S. Pub. No. 2012/0109954).

Claim 6:  Sahadi discloses a method of providing a coordinated experience for a visitor to a non-profit venue in a group of cooperating non-profit venues, comprising:
providing an interface for management of multimedia assets, Sahadi teaches content management system 238, which may be used to manage various content that is used to design, create, assemble, deliver, and recommend experiences, such as multimedia content from various contents libraries (see at least paragraphs 0038, 0049 and 0051);
receiving an assignment of multimedia assets relating to displays in one or more site plans, Sahadi teaches the user profile can also account for user interests, including interests in particular types of dining, foods or beverages, interests in entertainment options (such as preferences in music, dancing, magic shows, animal shows, and many others), interests in attractions (such as thrill rides, water rides, arts, fireworks, fountains, historical information, and many others), interests in particular characters, people or topics, and many others, these can be used, for example, to identify relevant attractions that are either directly responsive to the user's interests or that have been given positive ratings by similar users. Interests can also be inferred, such as by identifying interests of other users who have similar characteristics (see at least paragraphs 0038, 0039, 0046-0049 and 0067);
receiving metadata to associate with multimedia assets, Sahadi teaches the dynamic/live venue map 400 can include point of interest (POI) locations 404, 402, 406, 408, 410, 412, which can be dynamically updated based on changes occurring within a venue or managed location. In many aspects, wait time can be an example of point of interest data or metadata associated with a location or point on the dynamic map. By way of this example, the point of interest data or map point metadata for one or more destinations can be pulled and updated among the users (see at least paragraphs 0048, 0049 and 0072);
receiving personalized interest data for a plurality of visitors to non-profit venues relating to multiple non-profit venues for each visitor, Sahadi teaches the user profile can also account for user interests, including interests in particular types of dining, foods or beverages, interests in entertainment options (such as preferences in music, dancing, magic shows, animal shows, and many others), interests in attractions (such as thrill rides, water rides, arts, fireworks, fountains, historical information, and many others), interests in particular characters, people or topics, and many others, these can be used, for example, to identify relevant attractions that are either directly responsive to the user's interests or that have been given positive ratings by similar users. Interests can also be inferred, such as by identifying interests of other users who have similar characteristics (see at least paragraphs 0019, 0046, 0047 and 0067);
applying a machine learning algorithm to analyze the metadata and the personalized interest data for the plurality of visitors, Sahadi teaches using machine learning to automate the completion of various methods, such as generation of relevant recommendations, customization of communications, optimization of monetization, optimization of experiences, optimization of itineraries, and others (see at least paragraphs 0021 and 0047-0049); and
generating a plurality of generic visitor profiles and a corresponding plurality of selection or sequence of non-profit venue location recommendations, Sahadi teaches the method also includes identifying that the first venue attendee is similar to the second venue attendee based on identifying at least a first shared trait common to both the first venue attendee profile and the second venue attendee profile. The method also includes retrieving locations of a plurality of points of interest located within the predetermined event venue area. The method also includes selecting a recommended point of interest for the first venue attendee from the plurality of points of interest based on the recommended point of interest being within a predetermined range of the location of the mobile device associated with the first venue attendee, and recommendations are based on the personal user profiles (see at least paragraphs 0005 and 0066).
While Sahadi teaches all the limitations mentioned above, Sahadi does not explicitly teach providing an interface for receipt of personalized interest data for a visitor to a non-profit venue, including data selected from among visitor-provided preference data, passively-collected visitor interaction data, and visitor route data.  However, White teaches the visitor with the device can register interest in a particular display by providing input to an input interface on the specialized device when the identification and description for the particular display is shown on an output interface of the specialized device (see at least paragraph 0018).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Sahadi to modify to include enabling visitors to selectively register interest in items of information among numerous items of information resulting in better targeting of non-profit venue points of interest.

Claim 10:  Sahadi in view of White disclose the method according to claim 6, and Sahadi further teaches wherein the personalized interest data is collected using a mobile application, Sahadi teaches receiving, from a mobile device associated with the first venue attendee, a location of the mobile device associated with the first venue attendee.  The method also includes retrieving a plurality of venue attendee profiles including at least a first venue attendee profile corresponding to the first venue attendee and a second venue attendee profile corresponding to a second venue attendee, wherein each venue attendee profile identifies a plurality of traits about one of the plurality of venue attendees. The method also includes identifying that the first venue attendee is similar to the second venue attendee based on identifying at least a first shared trait common to both the first venue attendee profile and the second venue attendee profile. The method also includes retrieving locations of a plurality of points of interest located within the predetermined event venue area. The method also includes selecting a recommended point of interest for the first venue attendee from the plurality of points of interest based on the recommended point of interest being within a predetermined range of the location of the mobile device associated with the first venue attendee (see at least paragraph 0005).

Claim 11:  Sahadi in view of White disclose the method according to claim 6, and Sahadi further teaches wherein the personalized interest data is collected using a wireless beacon and wherein the personalized interest data is collected using a sensor network, Sahadi teaches the recommended POI is recommended based on its location being along an existing route (from the user's current location to selected POI), furthermore, recommended POI is recommended based on its location being along an existing or planned route and making use of sensors and receivers of the respective mobile and wearable devices 110 to generate customer engagement data and then share that customer engagement data as the information to the application server(s). The customer engagement data/information may include, for example, current and prior physical locale within a venue as well as wait times and travel times (e.g., how long was a customer at a particular point in a venue and how long did it take the customer to travel to a further point in a venue) and “short-range wireless beacon devices.” And also mobile/wearable devices 100 and beacons that emit short-range wireless signals (e.g., Bluetooth®, Bluetooth® LE, iBeacon, NFC, RFID, WiFi, radio) (see at least paragraphs 0019, 0029-0030, 0082 and 0123).

Claim 15:  Sahadi in view of White disclose the method according to claim 6, and Sahadi further teaches, wherein the machine learning system assembles a sequence or selection based at least in part on a personal route taken by the visitor through one or more site plans and wherein the machine learning system assembles a sequence or selection based in part on a selection made by the visitor at a non-profit venue location, Sahadi teaches using machine learning to automate the completion of various methods, such as generation of relevant recommendations, customization of communications, optimization of monetization, optimization of experiences, optimization of itineraries, and others (see at least paragraphs 0021 and 0047-0049).

Claim 20:  Sahadi in view of White disclose the method according to claim 6, and Sahadi further teaches wherein the non-profit venue locations in the site plans are associated with a wireless beacon, Sahadi teaches the recommended POI is recommended based on its location being along an existing route (from the user's current location to selected POI), furthermore, recommended POI is recommended based on its location being along an existing or planned route and making use of sensors and receivers of the respective mobile and wearable devices 110 to generate customer engagement data and then share that customer engagement data as the information to the application server(s). The customer engagement data/information may include, for example, current and prior physical locale within a venue as well as wait times and travel times (e.g., how long was a customer at a particular point in a venue and how long did it take the customer to travel to a further point in a venue) and “short-range wireless beacon devices.” And also mobile/wearable devices 100 and beacons that emit short-range wireless signals (e.g., Bluetooth®, Bluetooth® LE, iBeacon, NFC, RFID, WiFi, radio) (see at least paragraphs 0019, 0029-0030, 0082 and 0123).

Claim 21:  Sahadi in view of White disclose the method according to claim 6, and Sahadi further teaches further comprising identifying a particular generic visitor profile of the plurality of generic visitor profiles based on personalized interest data for a prospective visitor to the non-profit venue, wherein the particular generic visitor profile corresponds to a particular selection or sequence of non-profit venue location recommendations of the corresponding plurality of selection or sequence of non-profit venue location recommendations, Sahadi teaches the user profile can also account for user interests, including interests in particular types of dining, foods or beverages, interests in entertainment options (such as preferences in music, dancing, magic shows, animal shows, and many others), interests in attractions (such as thrill rides, water rides, arts, fireworks, fountains, historical information, and many others), interests in particular characters, people
or topics, and many others.  These can be used, for example, to identify relevant attractions that are either directly responsive to the user's interests or that have been given positive ratings by similar users. Interests can also be inferred, such as by identifying interests of other users who have similar characteristics (see at least paragraphs0005, 0019, 0043 and 0047). 

Claim 22:  Sahadi in view of White disclose the method according to claim 21, and Sahadi further teaches further comprising generating a recommendation of the particular selection or sequence of non-profit venue locations for the prospective visitor to the non-profit venue, Sahadi teaches the method may include setting a first rule for a promotion provided by an application executing on a server. The first rule may indicate to which users within a venue the promotion will be available, and include communicating the promotion to a plurality of user devices within the venue and
that correspond to the first rule and the method may also include updating the promotion before the promotion ends for at least one of the plurality of users (see at least paragraphs 0019 and 0025).

Claim 23:  Sahadi in view of White disclose the method according to claim 22, and Sahadi further teaches wherein the recommendation includes a promotion or discount to attend another non-profit venue, Sahadi teaches a dashboard or interface of the sales activation engine 244 may allow personnel to determine what items should be promoted given the current context of a visitor, including the identity information, location, lime of day, and other information and may suggest assembly of an overall experience that is most likely to promote sales and further teaches output from the sales activation engine 244 may include direct messages to visitors promoting items, as well as content for the assembly layer 234, such as content indicating what goods or services should be packaged or promoted with a recommended experience (see at least paragraphs 0019 and 0050).

Claim 24:  Sahadi in view of White disclose the method according to claim 22, and Sahadi further teaches wherein the recommendation is provided to the prospective visitor via a medium selected from the group consisting of email, push messaging, virtual reality, mobile applications, augmented reality, a museum kiosk, an audio interface, and combinations thereof, Sahadi teaches computing devices can include phones, tablets, watches, wearable devices (including ones dedicated to use at the venue), augmented reality or virtual reality glasses (see at least paragraphs 0080 and 0090).

Claim 25:  Sahadi in view of White disclose the method according to claim 21, and Sahadi further teaches further comprising determining the personalized interest data for the prospective visitor to the non-profit venue visitor at least in part by utilizing a machine learning system to analyze photographs taken by the prospective visitor, Sahadi teaches using machine learning to automate the completion of various methods, such as generation of relevant recommendations, customization of communications, optimization of monetization, optimization of experiences, optimization of itineraries, and others (see at least paragraphs 0021 and 0047-0049).

13.	Claims 7-8, 13-14, 16-17 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sahadi (U.S. Pub. No. 2019/0095454) in view of White (U.S. Pub. No. 2012/0109954) and further in view of Felt et al. (U.S. Pub. No. 2011/0105092) (hereinafter ‘Felt’).

Claim 7:  Sahadi in view of White disclose the method according to claim 6.  The combination of Sahadi in view of White do not explicitly teach wherein the management interface further provides a heat map showing paths of visitors through the non-profit venue.  However, Felt teaches directions provided by the mobile device may include a visual indication of an optimal path of travel from the geographic location of the mobile device to another geographic location within the site premises (see at least paragraphs 0050-0051, 0067 and 0073 and see also figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention of Sahadi in view of White to modify to include the teaching of Felt in order to provide additional tools and/or output configured to guide the user of the mobile device.

Claim 8:  Sahadi in view of White disclose the method according to claim 7 and Felt further teaches wherein the heat map is further segmented according to the generic visitor profiles, Felt teaches directions provided by the mobile device may include a visual indication of an optimal path of travel from the geographic location of the mobile device to another geographic location within the site premises (see at least paragraphs 0050-0051, 0067 and 0073 and see also figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention of Sahadi in view of White to modify to include the teaching of Felt in order to provide additional tools and/or output configured to guide the user of the mobile device.

Claim 13:  Sahadi in view of White disclose the method according to claim 6.  The combination of Sahadi in view of White do not explicitly teach wherein the personalized interest data is collected by tracking a visitor interaction with a non-profit venue display.  However, Felt teaches directions provided by the mobile device may include a visual indication of an optimal path of travel from the geographic location of the mobile device to another geographic location within the site premises (see at least paragraphs 0050-0051, 0067 and 0073 and see also figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention of Sahadi in view of White to modify to include the teaching of Felt in order to provide additional tools and/or output configured to guide the user of the mobile device.

Claim 14:  Sahadi in view of White disclose the method according to claim 6.  The combination of Sahadi in view of White do not explicitly teach wherein the personalized interest data is collected by tracking a use by a visitor of a non-profit venue guide device.  However, Felt teaches directions provided by the mobile device may include a visual indication of an optimal path of travel from the geographic location of the mobile device to another geographic location within the site premises (see at least paragraphs 0050-0051, 0067 and 0073 and see also figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention of Sahadi in view of White to modify to include the teaching of Felt in order to provide additional tools and/or output configured to guide the user of the mobile device.

Claim 16:  Sahadi in view of White disclose the method according to claim 6.  The combination of Sahadi in view of White do not explicitly teach wherein the multimedia assets are interactive.  However, Felt teaches interactive interface facility 110 may provide location-based alerts to a mobile user device. For example, an alert may be configured to notify a user that the user has missed a site feature within a site premises or that the user has backtracked to a previously visited site feature within a site premises (see at least paragraph 0021).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention of Sahadi in view of White to modify to include the teaching of Felt in order to provide enhancement in user experience on visiting site premises.

Claim 17:  Sahadi in view of White disclose the method according to claim 6.  The combination of Sahadi in view of White do not explicitly teach wherein an interactive multimedia asset is assigned to use an audio, visual, tactile, or movement capture device associated with a location in the non-profit venue.  However, Felt teaches directions provided by the mobile device may include a visual indication of an optimal path of travel from the geographic location of the mobile device to another geographic location within the site premises (see at least paragraphs 0050-0051, 0067 and 0073 and see also figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention of Sahadi in view of White to modify to include the teaching of Felt in order to provide additional tools and/or output configured to guide the user of the mobile device.

Claim 18:  Sahadi in view of White disclose the method according to claim 6.  The combination of Sahadi in view of White do not explicitly teach wherein the management interface further provides an interface for creating an interactive campaign, wherein information about the interactive campaign is displayed at a plurality of locations or sites, wherein the information about the interactive campaign is displayed simultaneously at the plurality of locations or sites, and wherein visitors at the plurality of locations or sites have access to real-time interaction or real-time communication with each other.  However, Felt teaches interactive interface facility 110 may provide location-based alerts to a mobile user device. For example, an alert may be configured to notify a user that the user has missed a site feature within a site premises or that the user has backtracked to a previously visited site feature within a site premises (see at least paragraph 0021).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention of Sahadi in view of White to modify to include the teaching of Felt in order to provide enhancement in user experience on visiting site premises.

Claim 19:  Sahadi in view of White disclose the method according to claim 18, and Felt further teaches wherein a mode of the real-time communication is selected from the group consisting of audio conferencing, video conferencing, virtual reality conferencing, collaborative text chat, holographic conferencing, and combinations thereof, Felt teaches directions provided by the mobile device may include a visual indication of an optimal path of travel from the geographic location of the mobile device to another geographic location within the site premises (see at least paragraphs 0050-0051, 0067 and 0073 and see also figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention of Sahadi in view of White to modify to include the teaching of Felt in order to provide additional tools and/or output configured to guide the user of the mobile device.

14.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sahadi (U.S. Pub. No. 2019/0095454) in view of White (U.S. Pub. No. 2012/0109954) and further in view of Govezensky et al. (U.S. Pub. No. 2016/0364012) (hereinafter ‘Govezensky’).

Claim 9:  Sahadi in view of White disclose the method according to claim 6, but the combination of Sahadi in view of White do not explicitly teach wherein the personalized interest data is collected from visits by visitors across multiple non-profit venues using a plurality of capture devices.  However, Govezensky teaches the adaptive content provision module 118 may include a content provision module to generate and provide for display a view (e.g., first view) of content captured by one or more of a plurality of cameras.  User response to the displayed view of content may include different forms, such as a change in the user's eye gaze focused on a particular object and the user response analysis module 122 may access the broadcast history information 226 to analyze users’ behavior (e.g., interests, preferences, and the like) in relation to content with similar characteristics (e.g., a game with the same participant team or teams, game in the same arena, and the like). User behavior may include, for example, a specific facial expression, head movement, eye-gaze change (see at least paragraphs 0022-0023, 0042, 0047 and 0061).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Sahadi to modify to include wherein the indications of interest are collected through visual analysis via a plurality of cameras as taught by Govezensky in order to provide specialized and tailored views of the content to users resulting in an improved user experience (see at least paragraph 0042).

15.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sahadi (U.S. Pub. No. 2019/0095454) in view of White (U.S. Pub. No. 2012/0109954) and further in view of Scofield (U.S. Pub. No. 2014/027901) (hereinafter ‘Scofield’).

Claim 12:  Sahadi in view of White disclose the method according to claim 6, but the combination of Sahadi in view of White do not explicitly teach wherein the personalized interest data is collected using a camera and wherein the personalized interest data is collected using a biometric sensor.  However, Scofield teaches the tracking of routes of individuals may be achieved through various machine vision techniques. As a first example, a stationary or mobile camera may be equipped with optical character recognition (OCR) technology that enables an automated recognition of a license plate or other identifier of the vehicle of the user, and the locations of such cameras at the time of recognizing the vehicle of the individual may reveal the route of the individual. As a second example, a stationary or mobile camera may include object recognition techniques that enable an identification and tracking (periodically or continuously) a vehicle of the individual during transit along the route. As a third example, a stationary or mobile camera may be equipped with biometric sensors, and may personally identify the individual according to various face, gait, or other biometric recognition techniques (see at least paragraph 0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Sahadi to modify to include wherein the visitor route data is collected using cameras and wherein the visitor route data is collected using biometric sensors as taught by Scofield in order to identify traits relating to the individuals who are likely to view an advertisement opportunity, and to present targeted advertisements relating to those traits (see at least paragraph 0001) for increasing advertisement effectiveness and associated donations in the non-profit venue.

Response to Arguments

16.	Applicant's arguments filed 05/25/2022 with respect to the rejection of claims 6-25 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
17.	 Applicants’ argued that the “Applicant's specification explains that aspects of the claimed technology provide improvements and enhancements over conventional systems, for instance by providing for an improved, personalized experience for a visitor to a non-profit venue. The personalized experience for the visitor is customized based on computer-based features and could not be performed as a mental activity. Furthermore, Applicant respectfully submits that, even if claims describe an abstract idea, the claims provide for a practical application of that idea. As the Federal Circuit established in Enfish, “[the court recognizes] that, in other cases involving computer-related claims, there may be close calls about how to characterize what the claims are directed to. In such cases, an analysis of whether there are arguably concrete improvements in the recited computer technology could take place under step two.” Applicant submits that when properly considered, the instant claims are “not ones in which general-purpose computer components are added after the fact to a fundamental economic practice or mathematical equation, but [are] directed to a specific implementation of a solution to a problem in the software arts.” Enfish Memo at page 2.” The Examiner respectfully disagrees.  The specification does not indicate that the present invention results in any improvements and implementations may be implemented by a “general-purpose computer nor do they point to teachings in the specification that indicates elements that function differently than conventional elements.  Examiner does not find that, like Enfish, the claims are directed to an improvement in computer capabilities.

18.	Applicant's arguments filed 05/25/2022 with respect to claims 6-25 under 35 U.S.C. 103(a) have been fully considered but they are not persuasive.  

19.	Applicants’ argued that none of the cited references discloses “generating a plurality of generic visitor profiles and a corresponding plurality of selection or sequence of non-profit venue location recommendations.”  Examiner notes that on paragraphs 0042-0043, Sahadi teaches on paragraph 0007, generating a personalized itinerary for a venue attendee in a predetermined event venue area and includes receiving a location of a mobile device associated with the first venue attendee. storing profile information identifying a first plurality of traits of the first venue attendee, storing profile information identifying a first plurality of traits of the first venue attendee.  See new rejection regarding new claims above.

Conclusion

20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Ford (U.S. Pub. No. 2015/0254579) talks about a rewards database is coupled to the server for granting a reward to the card holder account in real-time.
b)	Dickinson (U.S. Pub. No. 2016/0205358) talks about an imaging service system includes image and/or video capture devices including a camera, a multiple-axis positioning system to mechanically secure and pan and tilt the camera, and motion control modules, in which the image and/or video captured devices are arranged in an event venue to capture images and videos of attendees at an event corresponding to an occurrence of the event, a trigger module communicatively coupled to the image and/or video capture devices to send a signal to some or all of the image and/or video capture devices to capture the images and videos based on the occurrence, and one or more computers in communication with the image and/or video capture devices to receive the captured images and videos and provide coordinates to the captured images and videos that correspond to locations in the event venue to associate individuals among the attendees to respective locations in the event venue.

21.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        08/22/2022